EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 06 January 2022 is acknowledged and entered.  Following the amendment, claims 1, 6, 23, 44, 45, 52, 56-58, 83, and 84 are amended.    
Currently, claims 1, 6, 23, 43-45, 50-52, 56-58, 83 and 84 are pending. 

Withdrawal of Objections and Rejections:
The rejection of claim 56 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment.

Interview Summary 
See attached PTO-413.

Rejoinder of Claims
Claim 1 is generic and allowable. The dependent claim 43, directed to a non-elected species (salt bridge), has all the limitations of the allowable generic claim. Pursuant to the procedures set forth in MPEP §821.04(a), the species election requirement between salt bridge and disulfide-bridge, as set forth in the Office action mailed on 6/11/2021 (page 5, C.), is hereby withdrawn, and claim 43 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael A. Whittaker on 26 January 2022.
The application has been amended as follows: 

-- 57: A method for producing a secretion-competent mutein of the human Interleukin 27 -subunit, which mutein is encoded by the nucleic acid molecule of claim 45, comprising the steps of: introducing the nucleic acid molecule operably linked to a regulatory sequence for expression of the mutein into a suitable host cell, cell extract or cell lysate, and expressing the mutein under suitable conditions. --
Claim 83: line 2, “a nucleic acid sequence" has been replaced by -- a nucleotide sequence --.
Claim 84: the content has been replaced by the following:
-- 84. A method for producing a secretion-competent mutein of the human Interleukin 27, which mutein is encoded by the nucleic acid molecule of claim 83, comprising the steps of: introducing the nucleic acid molecule operably linked to a regulatory sequence for expression of the mutein into a suitable host cell, cell extract or cell lysate, and expressing the mutein under suitable conditions. --

Conclusion:
Claims 1, 6, 23, 43-45, 50-52, 56-58, 83 and 84 are allowed.


Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DONG JIANG/
Primary Examiner, Art Unit 1646
1/26/22